DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims and specification filed 5/16/2022 have been entered. Claims 17-18, 21-23, 25-26, 29, 32 and 36 are amended. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "engagement member arranged to engage the cartridge, the engagement member being adapted such that rotation of the needle sleeve moves the  cartridge in an axial direction to move the needle into fluid communication with the reservoir" of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-31 and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 17-31 and 36 are rejected under 35 U.S.C. 112(a) enablement.  Claim 17 and 36 states that the injector device comprises “an engagement member arranged to engage the needle unit or the cartridge, the engagement member being adapted such that rotation of the needle sleeve moves the needle unit or the cartridge in an axial direction to move the needle into fluid communication with the reservoir” without providing any supporting interconnecting mechanical elements/any structural components to get the result. The disclosure lacks any clarity on what the engagement member is or how the engagement member is engaging with the cartridge. 
Therefore, it is not clear how to make or use the invention because one having ordinary skill in the art would not know what structure the engagement member has to get the claimed result or how to make the claimed engagement member such that it engages with the cartridge. 
As to the level of one of ordinary skill in the art, one could not make or use the invention with the provided disclosure. Due to the lack of any explanation on determining what structure the engagement member comprises, one could not make or use the invention without undue experimentation.
As noted above Applicant has provided no way to determine what structure the engaging member has or how the engagement member is engaging with the needle unit and the cartridge, and therefore the amount of direction provided is insufficient to constitute an enabling disclosure.
Due to the failure of Applicant to adequately describe the invention, one would have to experiment unduly to reach the claimed result “an engagement member arranged to engage the needle unit or the cartridge, the engagement member being adapted such that rotation of the needle sleeve moves the needle unit or the cartridge in an axial direction to move the needle into fluid communication with the reservoir”, and thus the invention is not enabled.
Claim 18 is rejected under 35 U.S.C. 112(a) enablement.  Claim 18 states that “the engagement member disengages from the needle unit or the cartridge so that the needle sleeve can move axially independent of the needle sleeve and the cartridge” without providing any supporting interconnecting mechanical elements/any structural components to get the result. The disclosure lacks any clarity on what the structure of the engagement member is, or how it disengages from the cartridge.
Therefore, it is not clear how to make or use the invention because one having ordinary skill in the art would not know what structure the engagement member comprises to get the claimed result or how to make the claimed engagement member such that it disengages from the cartridge.
 	As to the level of one of ordinary skill in the art, one could not make or use the invention with the provided disclosure. Due to the lack of any explanation on determining what structure the engagement member has, or how it disengages from the cartridge, one could not make or use the invention without undue experimentation.
As noted above Applicant has provided no way to determine what the engagement member is, or how it disengages from the needle unit and the cartridge and therefore the amount of direction provided is insufficient to constitute an enabling disclosure.
Due to the failure of Applicant to adequately describe the invention, one would have to experiment unduly to reach the claimed engagement member that disengages from the needle unit or the cartridge so that the needle sleeve can move axially independent of the needle sleeve and the cartridge, and thus the invention is not enabled.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation “a helical member” in line 3. It is unclear if this helical member is the engagement member as recited in claim 17, or if this helical member is in addition to the engagement member.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 17-25, 29-34 and 36 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Halm (WO 2017089285).
Regarding Claim 17, Halm teaches an injector device comprising: 
a housing (102); 
a cartridge (108) having a reservoir (106) for medicament; 
a needle unit (110, 112, 114) comprising a needle (114), wherein prior to use of the injector device the needle is sealed from the reservoir (fig 2); and 
a needle sleeve (104) rotatably mounted to the housing about an axis, 
wherein at least one of the needle unit (110) or the cartridge (108) is axially slidably mounted to the housing, and 
wherein the needle sleeve comprises an engagement member (part of 104 that engages with 128, 126) arranged to engage the needle unit or the cartridge, the engagement member being adapted such that rotation of the needle sleeve moves the needle unit or the cartridge in an axial direction to move the needle into fluid communication with the reservoir (Pg. 8 line 30-Pg. 9 line 15).  
Regarding Claim 18, Halm teaches the injector device wherein the needle sleeve is axially slidably mounted to the housing, and wherein after the rotation of the needle sleeve, the engagement member disengages from the needle unit or the cartridge so that needle sleeve can move axially independently of the needle unit and the cartridge (Pg. 8 lines 4-15; see Figures 2-4, where needle sleeve 104 moves axially independently from needle unit 112 and cartridge 108, after rotation).
Regarding Claim 19, Halm teaches the injector device further comprising a slot (slot is interpreted to be in sleeve 104, where protrusion 124 fits) arranged to prevent axial movement of the needle sleeve until after the rotation of the needle sleeve. 
Regarding Claim 20, Halm teaches the injector device wherein one of the housing or the needle sleeve comprises the slot, and the other of the housing or the needle sleeve comprises a protrusion adapted to engage the slot (housing 102 has protrusion 124 and needle sleeve 104, has groove for protrusion), and wherein the slot comprises a circumferential portion for allowing the rotation of the needle sleeve, and an axial portion for allowing the axial movement of the needle sleeve (See Pg. 8 line 30-Pg. 9 line 15, as needle sleeve 104 is rotatable and axially slidable).  
Regarding Claim 21, Halm teaches the injector device wherein the needle unit (110, 112, 114) comprises a needle body (112), the needle body being arranged to engage the cartridge (108) and/or the housing during axial movement of the needle unit or cartridge (see Figs 2-3; Pg. 9 line 31 teaches 112 secured to cartridge 108).  
Regarding Claim 22, Halm teaches the injector device wherein the needle unit (110, 112, 114) is axially slidably mounted in the housing and the cartridge (108) is fixedly mounted to the housing, and wherein the needle body comprises a groove arranged to cooperate with a guide rail, the guide rail extending from the cartridge or from the housing (Pg. 9 lines 36-37 teaches threads may be used to secure the needle body 112 and the cartridge 108 together, it is interpreted that these threads are the guide rails and grooves).  
Regarding Claim 23, Halm teaches the injector device further comprising a guide arranged to guide the needle unit into engagement with the cartridge as the needle unit or cartridge moves axially (Pg. 9 line 31 – Pg. 10 line 2 teaches ways needle body 112 and cartridge 108 are secured together; it is interpreted that the friction connection is a guide, or that the threads may be a guide).  
Regarding Claim 24, Halm teaches the injector device wherein the guide prevents rotation of the needle unit relative to the cartridge (Pg. 9 line 31 teaches needle body 112 and cartridge 108 are secured, it is interpreted that when they are secured it is prevented from rotating).  
Regarding Claim 25, Halm teaches the injector device wherein the needle unit further comprises catches arranged to lock the needle unit onto the cartridge or the housing after axial movement of the needle unit or cartridge moves the needle into fluid communication with the reservoir (Pg. 9 lines 31 - Pg. 10 line 2; after needle unit moves to pierce the cartridge it is secured; it is interpreted that the friction connections used to  secure the needle unit and cartridge are the catches).
Regarding Claim 29, Halm teaches the injector device further comprising a thread disposed between the needle unit and one of the cartridge or the housing, and wherein the rotation of the needle sleeve is adapted to cause rotation of the needle unit or the cartridge such that the thread moves the needle unit or the cartridge in the axial direction as the needle sleeve is rotated (Pg. 9 lines 36-37 teaches threads may be used to secure the needle body 112 and the cartridge 108 together).  
Regarding Claim 30, Halm teaches the injector device wherein the cartridge (108) comprises a medicament in the reservoir (106).
Regarding Claim 31, Halm teaches the injector device wherein the needle sleeve (104) is movable relative to the housing (102) from an extended position (Fig2) in which the needle sleeve covers an end of the needle (114) to a retracted position (Fig 4) in which the end of the needle is exposed (Fig 4, where the needle sleeve 104 is removed is interpreted to be the ‘retracted position’ as it no longer covers the needle 114).  
Regarding Claim 32, Halm teaches the injector device a method of using an injector device, the method comprising: 
rotating a needle sleeve (104) of the injector device about an axis relative to a housing (102) of the injector device to move a needle unit (110, 112, 114) of the injector device or a cartridge (108) of the injector device in an axial direction such that a needle (114) of the needle unit is moved into fluid communication with a reservoir of the cartridge (Pg. 8 line 30-Pg. 9 line 15); and 
initiating an injection of a medicament from the injector device (Pg. 9 lines 24-29).
Regarding Claim 33, Halm teaches the injector device wherein initiating the injection of the medicament comprises moving the needle sleeve of the injector device in a proximal direction (see Figs 2-3).
Regarding Claim 34, Halm teaches the injector device wherein rotating the needle sleeve of the injector device comprises causing a protrusion on one of the needle sleeve or the housing to move to a portion of a slot on the other of the needle sleeve or the housing such that the needle sleeve of the injector device can be moved in the proximal direction (see Figs 2-3; housing 102 has protrusion 124 and needle sleeve 104, has groove for protrusion).
Regarding Claim 36, Halm teaches the injector device wherein rotating the needle sleeve of the injector device comprises causing an engagement member of the needle sleeve to disengage from the needle unit or the cartridge of the injector device so that needle sleeve can move axially independently of the needle unit and the cartridge (Pg. 8 line 30 – Pg. 9 line 15; Figures 2-4, where needle sleeve 104 moves axially independently from needle unit 112 and cartridge 108, after rotation).
Allowable Subject Matter
Claim 35 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive. 
As to the arguments on Pg. 9 line 1 – Pg. 11 line 14, the applicant argues that one of ordinary skill in the art would have recognized that there could have been an engagement between an engagement member and the cartridge based on the language of the instant specification. The examiner does not find this to be persuasive. When one of ordinary skill in the art views the specification and the drawings, there is a cartridge mounting portion (30) that appears to envelope the cartridge. The examiner does not believe that one of ordinary skill in the art would recognize or understand how the cartridge could engage with the engagement member of the housing when there is another component (such as the cartridge mounting portion) in between the two that are supposed to be engaging and disengaging. For these reasons the USC 112 rejection still holds. 
As to the arguments on Pg. 11. Line 19 – Pg. 12 line 2, the applicant argues that Halm does not teach the limitations of claim 17 since Halm teaches a needle cap not a needle sleeve. The examiner does not find this to be persuasive. It is broadly interpreted that a needle cap may have the same functionality of a needle sleeve, as both structures are used to cover a needle structure. Additionally, Merriam-Webster defines “sleeve” as “a tubular part (such as a hollow axle or a bushing) designed to fit over another part”. The needle cap 104 of Halm is a tubular structure that is designed to fit over another part of the injector of Halm. Therefore, Halm satisfies the limitations of claim 17 and the rejection still holds. 
As to the arguments on Pg. 12 line 3 – Pg. 13 line 6, the applicant argues that the rotation of the needle sleeve does not move the needle unit or the cartridge in an axial direction. The applicant argues that another component, biasing member 122 is what moves the needle unit axially. The examiner does not find this argument to be persuasive. Based on the cited portion of Halm the applicant provided, it is seen that needle sleeve 104 indirectly moves the needle unit in an axial direction. The biasing element 122 only allows for the axial movement of the needle unit after the needle sleeve 104 has been rotated. For these reasons, it is interpreted that Halm satisfies the limitations of claim 17 and the rejection still holds. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Helmer (WO 2017089284) teaches an injection device comprising a needle sleeve that is rotatably and axially movable relative to the housing and cartridge. Helmer further teaches the rotation of the needle sleeve comprises an engagement member arranged to engage a needle unit and cartridge.
Sanofi (EP 3106190) teaches an injection device comprising a needle sleeve, a needle unit and a cartridge wherein the rotation of the needle sleeve allows for engagement between the needle unit and the cartridge.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783